DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2020 was filed on the U.S. filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa et al. (“Octave Spanning High-Quality Supercontinuum Generation in All-Fiber System”), hereafter Nishizawa, in view of Huang et al. (“Ultraflat, Broadband, and Highly Coherent Supercontinuum Generation in All-Solid Microstructured Optical Fibers with All-Normal Dispersion”), hereafter Huang.
Regarding claims 1 and 14, Nishizawa an all-fiber configuration system for generating temporally coherent supercontinuum pulsed emission (Title; Abstract; Figs. 1 and 8), comprising: a sequential structure of all-fiber sections coupled through fused fiber splices and/or through fiber transitions (Figs. 1 and 8 elements Passively mode-locked Er-doped fiber laser, SMF, EDF, SMF, [LMA-PCF, HNLDSF in Fig. 8], and ND HNLF), the all-fiber sections including, in the following order: a fiber laser 𝑓 pulse shaper, the pulse may be compressed to its bandwidth-limited pulse duration of 3.19 fs, corresponding to only 0.62 optical cycles”). The advantages is to provide great flexibility to engineer dispersion while being easy to fabricate (pg. 607 col. 2 discloses “offers simplicity as well as great freedom in design flexibility to engineer dispersion, which can easily be fabricated by a standard stack-and-draw technique”). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Nishizawa with the spectrum broadening fiber is a single-mode all normal dispersion (ANDi) microstructured fiber that spectrally broadens the compressed pulse by a nonlinear effect of Self Phase Modulation (SPM) while maintaining a temporal coherence of the pulse, such that the pulse at an output of the spectrum broadening section has a FWHM spectral bandwidth of 60 nanometers or more, and is compressible down to a temporal pulse width corresponding to a Fourier limit of its spectral bandwidth as disclosed by Huang in order to provide great flexibility to engineer dispersion while being easy to fabricate.
Regarding claim 9, Huang further discloses the ANDi microstructured fiber has a length of 1 meter or less (pg. 605 col. 2 discloses “propagation length was kept at 1 meter), a normal group delay dispersion and a normal group velocity dispersion, said group velocity dispersion being lower than 0 ps/nm/km and higher than -30 ps/nm/km in the whole range of wavelengths comprised within ±150 nm 
Regarding claim 13, Nishizawa further discloses a fiber isolator positioned between at least two of the all-fiber sections (Figs. 1 and 8 element arrow in box between SMF and ND HNLF).

Claims 2-4, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of Huang, as applied to claims 1 and 13 above, in further view of Kuksenkov et al. (US 7486436 B1), hereafter Kuksenkov.
Regarding claim 2, Nishizawa further discloses the stretching section further comprises a fused fiber combiner configured to further receive light from a laser diode and launch the received light to the amplification section (Fig. 8 element SMF and WDM), the optical fiber of the stretching section being a single mode optical fiber (Fig. 8 element SMF). Nishizawa in view of Huang do not explicitly disclose having normal group delay dispersion. However, Kuksenkov discloses a fiber stretching section having normal group delay dispersions (Fig. 1 element 15; col. 4 ll. 66 to col. 5 ll. 2). The advantage is to prevent optical nonlinearities in the amplifier section (col. 4 ll. 66 to col. 5 ll. 2). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishizawa in view of Huang with a fiber stretching section having normal group delay dispersions as disclosed by Kuksenkov in order to prevent optical nonlinearities in the amplifier section. 
Regarding claim 3, Nishizawa in view of Huang do not explicitly disclose said rare earth element comprises ytterbium, and wherein the active optical fiber has normal group delay dispersion. However, Kuksenkov discloses said rare earth element comprises ytterbium, and wherein the active optical fiber has normal group delay dispersion (claim 10). The advantage is to prevent soliton effects in the amplifier (col. 2 ll. 46-49). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishizawa in view of Huang with said 
Regarding claim 4, Nishizawa in view of Huang do not explicitly the compressing section comprises a hollow core microstructured fiber having anomalous group delay dispersion. However, Kuksenkov discloses the compressing section comprises a hollow core microstructured fiber having anomalous group delay dispersion (col. 5 ll. 3-13). The advantage is to tailor the dispersion of the fiber to exactly compensate for the stretching fiber (col. 6 ll. 1-7). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishizawa in view of Huang with the compressing section comprises a hollow core microstructured fiber having anomalous group delay dispersion as disclosed by Kuksenkov in order to tailor the dispersion of the fiber to exactly compensate for the stretching fiber.
Regarding claim 12, Nishizawa does not explicitly disclose all the optical fibers of the all-fiber sections are polarization maintaining fibers. However, Huang discloses the spectrum broadening fiber is a single-mode all normal dispersion (ANDi) microstructured fiber is a polarization maintaining fiber (pg. 602 co. 1 ll. 5-8). The advantage is to suppress input shot noise and spontaneous Raman scattering (pg. 602 co. 1 ll. 5-8). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishizawa in view of Huang with the spectrum broadening fiber is a single-mode all normal dispersion (ANDi) microstructured fiber is a polarization maintaining fiber as disclosed by Huang in order to suppress input shot noise and spontaneous Raman scattering. Nishizawa in view of Huang do not explicitly disclose the other fibers of the all-fiber sections are polarization maintaining fibers. However, Kuksenkov further discloses the stretching fiber, the active fiber, and the compressing fiber are polarization maintaining (claim 13). The advantage is to help control the polarization which helps with pulse compression at high amplification levels (col. 4 ll. 7-9). Accordingly, it would have been obvious to a person of ordinary skill in the art prior 
Regarding claim 15, Nishizawa further discloses the amplifying of the stretched pulse is performed independently of the pulse compression (Figs. 1 and 8 elements EDF and SMF). Nishizawa in view of Huang do not explicitly disclose the active optical fiber comprising a ytterbium doped active fiber having normal group delay dispersion and the pulse compression being performed via a hollow core microstructured fiber having anomalous group delay dispersion. However, Kuksenkov discloses the active optical fiber comprising a ytterbium doped active fiber having normal group delay dispersion (claim 10) and the pulse compression being performed via a hollow core microstructured fiber having anomalous group delay dispersion (col. 5 ll. 3-13). The advantage is to prevent soliton effects in the amplifier (col. 2 ll. 46-49) and to tailor the dispersion of the fiber to exactly compensate for the stretching fiber (col. 6 ll. 1-7). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishizawa in view of Huang with the active optical fiber comprising a ytterbium doped active fiber having normal group delay dispersion and the pulse compression being performed via a hollow core microstructured fiber having anomalous group delay dispersion as disclosed by Kuksenkov in order to prevent soliton effects in the amplifier and to tailor the dispersion of the fiber to exactly compensate for the stretching fiber.

Claims 5, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of Huang, as applied to claims 1 and 14 above, in further view of Liu et al. (US 2007/0047598 A1), hereafter Liu.
Regarding claim 5, Nishizawa further discloses the system further comprising a fused fiber combiner configured to further receive light from a laser diode and to launch the received light to the active optical fiber (Fig. 8 element SMF and WDM). Nishizawa in view of Huang do not explicitly disclose the stretching section comprises a hollow core microstructured fiber having anomalous group delay dispersion. However, Liu discloses the stretching section a hollow core microstructured fiber having anomalous group ([0026]). The advantage is to use the normal dispersion in the amplifier to compress the pulse removing the need for a compressing stage ([0026]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishizawa in view of Huang with the stretching section a hollow core microstructured fiber having anomalous group as disclosed by Liu in order to use the normal dispersion in the amplifier to compress the pulse removing the need for a compressing stage.
Regarding claim 6, Liu further discloses wherein the active optical fiber has normal group delay dispersion ([0026]). Nishizawa in view of Huang in further view of Liu do not explicitly disclose the rare earth element comprises ytterbium. However, the Office takes Official Notice that ytterbium doped active fibers are well known in the art. The advantage is to provide gain at the desired wavelength. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishizawa in view of Huang in further view of Liu with the rare earth element comprises ytterbium as is known in the art in order to provide gain at the desired wavelength.
Regarding claim 16, Nishizawa in view of Huang do not explicitly disclose both the amplifying and the temporal compressing of the pulse are performed via said active optical fiber comprising a ytterbium doped active fiber having normal group delay dispersion. However, Liu discloses both the amplifying and the temporal compressing of the pulse are performed via said active optical fiber having normal group delay dispersion ([0026]). The advantage is to use the normal dispersion in the amplifier to .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of Huang, as applied to claim 1 above, in further view of Stock et al. (US 6249630 B1), hereafter Stock.
Regarding claim 7, Nishizawa in view of Huang do not explicitly disclose the compressing section and the amplification section are provided by said active optical fiber. However, Stock discloses the compressing section and the amplification section are provided by said active optical fiber (col. 8 ll. 34-36). The advantage is to use a single device for amplification and compression as opposed to two separate devices (col. 8 ll. 34-52). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishizawa in view of Huang with the compressing section and the amplification section are provided by said active optical fiber as disclosed by Stock in order to use a single device for amplification and compression as opposed to two separate devices. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of Huang, as applied to claim 1 above, in further view of Qi et al. (“Microstructured Inline Optical Fiber Structure for Dispersion Control and Coherent Supercontinuum Generation”), hereafter Qi.
Regarding claim 8, Nishizawa in view of Huang do not explicitly disclose the compressing section is coupled to the spectrum broadening section via a fiber transition, the fiber transition comprising a number of pieces of fibers of different fundamental mode field sizes designed to provide a total power coupling efficiency between the compressing section and the spectrum broadening section over 60%. However, Qi discloses the compressing section is coupled to the spectrum broadening section via a fiber transition the fiber transition comprising a number of pieces of fibers of different fundamental mode field size (Fig. 1 taper between sections 2 and 3). The advantage is to control the dispersion in the different sections (pg. 5 para. beginning “The optical fiber is modeled…”). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishizawa in view of Huang with the compressing section is coupled to the spectrum broadening section via a fiber transition as disclosed by Qi in order to control the dispersion in the different sections. Nishizawa in view of Huang in further view of Qi do not explicitly disclose the transitions designed to provide a total power coupling efficiency between the compressing section and the spectrum broadening section over 60%. However, the Office takes Official Notice that transitions designed to provide a total power coupling efficiency between the compressing section and the spectrum broadening section over 60% are well known in the art. The advantage is to prevent optical losses allowing for a more efficient system. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishizawa in view of Huang in further view of Qi with the transitions designed to provide a total power coupling efficiency between the compressing section and the spectrum broadening section over 60% as In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of Huang, as applied to claim 1 above, in further view of Tu et al. (US 20120049092 A1), hereafter Tu.
Regarding claim 10, Nishizawa in view of Huang does not explicitly disclose an average power of the pulse at an output of the amplification section is equal to or greater than 0.4 W, an average power of the pulse at an output of the compressing section is equal to or greater than 0.3 W and an average power of the pulse at said output of the spectrum broadening section is equal to or greater than 100 mW. However, Tu discloses the optical spectrum of the continuum generated depends on the power incident on the spectrum broadening section (Fig. 2) with an example of 0.361 W (Fig. 2) resulting in an optimizable output power ([0028]). The advantage is to control the spectrum and the output power ([0028]; [0032]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishizawa in view of Huang with an average power of the pulse at an output of the amplification section is equal to or greater than 0.4 W, an average power of the pulse at an output of the compressing section is equal to or greater than 0.3 W and an average power of the pulse at said output of the spectrum broadening section is equal to or greater than 100 mW, since Tu discloses optimizing the power incident on the spectrum broadening section in order to control the output spectrum and output power of the device based on the desired use and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 11, Nishizawa in view of Huang do not explicitly disclose a peak intensity of the pulse at an input of the ANDi microstructured fiber is equal to or greater than 60 GW/cm2. However, Tu 2, since Tu discloses optimizing the power incident on the spectrum broadening section in order to control the output spectrum and output power of the device based on the desired use and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        01/15/2022